FILED
U.S. DISTRICT COURT
DISTRICT OF PARYLARD

5
2018 OCT 23 PH 3: 4h
IN THE UNITED STATES DISTRICT COURT... 1-2
FOR THE DISTRICT OF MARYLANDS's a9”

JDM/BHW: USAO#2018R0095

BYC eyo DEPUTY
CRIMINAL NO. 18-0280-GLR

UNITED STATES OF AMERICA

v.
(Conspiracy To Possess With Intent To
Distribute and to Distribute Controlled
Substances Resulting in Death, 21
U.S.C. § 846; Possession With Intent To
Distribute Controlled Substances, 21
U.S.C. § 841; Importation Of A
Controlled Substance, 21 U.S.C. §§ 952,
960; Attempt, 18 U.S.C. § 2; Forfeiture)

“NARADA MICHAEL WALLS,

Defendant.

Monee? “ue? “mae!” “neue” “omm” “ome” Nom’ me? Se? Set See Smee’

 

SUPERSEDING INDICTMENT
COUNT 1
(Conspiracy To Possess With Intent To Distribute and To Distribute Controlled Substances
Resulting in Death)
The Grand Jury for the District of Maryland charges that:
After January 1, 2016, until in or about December 15, 2017, in the District of Maryiand,
and elsewhere, the defendant,
NARADA MICHAEL WALLS,
did knowingly and willfully combine, conspire, confederate, and agree with others known and
unknown to the Grand Jury to knowingly and intentionally possess with the intent to distribute and
to distribute a mixture or substance containing a detectable amount of (1) fentanyl, a Schedule II
controlled substance, (2) 2-methoxy-N-(1 -phenethylpiperidin-4-yl)-N-phenylacetamide, also |
known as methoxyacety! fentanyl, a Schedule I controlled substance, and (3) 4-anilino-N-

phenethyi-4-piperidine, also known as despropionyl fentanyl or 4-ANPP, a Schedule II controlled
substance, and that death resulted from the use of such substances, in violation of Title 21, United
States Code, Sections 841(a)(1), 846.

21 U.S.C. §§ 841, 846.
COUNT 2
(Possession With Intent Tc Distribute Methoxyacetyl Fentanyi and Marijuana)

The Grand Jury for the District of Maryland further charges that:
On or about December 15, 2017, in the District of Maryland, the defendant,
NARADA MICHAEL WALLS,

knowingly and willfully possessed, and attempted to possess, with intent to distribute a mixture or
substance containing a detectable amount of 2-methoxy-N-(1-phenethylpiperidin-4-yl)-N-
phenylacetamide, also known as methoxyacety] fentanyl, a Schedule I controlled substance, and
marijuana, a Schedule I controlled substance, in violation of Title 21, United States Cade, Section
841(a)(1).
21 ULS.C. § 841; 18 U.S.C. § 2.
COUNT 3
(Importation of a Controlled Substance)

The Grand Jury for the District of Maryland further charges that:
In or about December 2017, in the District of Maryland, the defendant,
NARADA MICHAEL WALLS,
did intentionally and knowingly import from China into the United States a mixture or substance
containing a detectable amount of 2-methoxy-N-(1-phenethylpiperidin-4-yl)-N-phenylacetamide,
also known as methoxyacetyl fentanyl, a Schedule | controlled substance, in violation of Title 21,
United States Code, Sections 952 and 960.

21 U.S.C. §§ 952, 960; 18 U.S.C. § 2.
1.

FORFEITURE ALLEGATIONS
Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C. §§
981(aX1)(C), 21 U.S.C. § 853, and 28 U.S.C. § 2461 in the event of the defendant's
conviction under Counts 1-3 of this Superseding Indictment.
Pursuant to Title 21, United States Code, Section 853, upon conviction of an offense in
violation of Title 21, United States Code, Section $41, the defendant,

NARADA MICHAEL WALLS

shall forfeit to the United States of America:

a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such offense(s) and.

b. any property used, or intended to be used, im any manner or part, to commit,
or to facilitate the commission of, the offense(s).

If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be divided without difficulty;
the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853{p), as incorporated by 28 U.S.C. § 2461(c).
18 U.S.C. § 981(a)(1)(C)
21US.C.§853
28 U.S.C. § 2461(c)
Fed. R. Crim. P. 32.2(a)

A TRUE BILL:

[0.2318

Date

Rabek bebba [bh eu

ROBERTK.HUR
UNITED STATES ATTORNEY

1 of

oa

SIGNATURE REDACTED

’ Foreperson

 
